Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Marisol Priego, Appellant                           Appeal from the 124th District Court of
                                                    Gregg County, Texas (Tr. Ct. No. 41,399-
No. 06-14-00008-CR          v.                      B). Opinion delivered by Justice Burgess,
                                                    Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                        participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete from it
the letters “TBD” and substituting an assessment of zero attorney fees.       As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Marisol Priego, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED FEBRUARY 13, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk